Citation Nr: 0201367	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  99-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent, prior to September 1, 1999, for traumatic arthritis 
and osteochondritis dissecans of the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent from September 1, 1999, for laxity of the left knee.

3.  Entitlement to a disability rating in excess of 10 
percent from September 1, 1999, for traumatic arthritis of 
the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO revised a 20 percent disability rating for 
traumatic arthritis and osteochondritis dissecans of the left 
knee.  The left knee disability had been evaluated under 
Diagnostic Codes 5010 and 5257, and the 20 percent rating had 
been in effect since 1951.  The RO revised the evaluation of 
the left knee disability by assigning two separate 10 percent 
ratings, one for traumatic arthritis, under Diagnostic Code 
5010, and one for laxity, under Diagnostic Code 5257.  The 
veteran's combined disability evaluation remained 20 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In both the period prior to September 1, 1999, and the 
period since September 1, 1999, the veteran's left knee 
disability has been manifested by limitation of extension to 
no more than 10 degrees, limitation of flexion to no less 
than 110 degrees, and no more than slight ligament laxity.

3.  There are no exceptional or unusual manifestations of the 
left knee disability that render the schedular criteria 
inadequate to evaluate it.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent, prior to September 1, 1999, for traumatic arthritis 
and osteochondritis dissecans of the left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 
(2001).

2.  The criteria for a disability rating in excess of 10 
percent from September 1, 1999, for laxity of the left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2001).

3.  The criteria for a disability rating in excess of 10 
percent from September 1, 1999, for traumatic arthritis of 
the left knee, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran received treatment during service, in 1944, for a 
left knee disorder.  At that time, he reported having had 
intermittent left knee pain since the year before he entered 
service, beginning when a horse fell on him.  He reported 
having had constant left knee pain since October 1944, when 
he had thrown his knee out of joint while skating.  
Physicians who saw him during service in October 1944 
reported that he had osteochondritis of the left knee.

In January 1945, the veteran filed a claim for compensation 
for aggravation of a left knee disability during service.  In 
a January 1945 rating decision, the RO granted service 
connection for aggravation in service of a left knee 
disability.  The RO assigned a 20 percent rating for the left 
knee disability, which it evaluated as traumatic arthritis, 
analogous to osteochondritis.

A medical report from July 1945 indicated that the veteran 
had swelling, heat, and pain in his left knee.  The treating 
physician's impression was chronic traumatic bursitis.  On VA 
medical examination in October 1945, the veteran reported 
pain and occasional swelling in the knee.  The examining 
physician did not find any swelling, crepitus, tenderness, 
nor any ligamentous relaxation or atrophy.  X-rays of the 
knee did not reveal any gross abnormality.  The examiner's 
impression was history of osteochondritis.

On VA orthopedic examination in March 1947, the veteran 
reported weakness and pain in his left knee.  The examiner 
found normal flexion and extension of the knee, with no 
redness, swelling, crepitation, or increased lateral motion.  
X-rays showed minimal osteoarthritic changes.  The examiner's 
impression was osteoarthritis, by x-ray.  In an April 1947 
rating decision, the RO reduced the rating for the veteran's 
left knee disability from 20 percent to 10 percent.  The RO 
described the disability as arthritis due to direct trauma.

In May 1947, private orthopedist Ruth Jackson, M.D., noted 
the veteran's report that at times his kneecap slipped out of 
place, and locked until he could get the kneecap back in 
position.  The veteran reported that the kneecap became 
swollen and painful for several days after such dislocations.  
Dr. Jackson reported that, on examination, there was no 
instability of the knee joint itself, but that the patella 
was "extremely mobile" and "displace[d] laterally 
markedly."  Dr. Jackson noted swelling of the knee, but no 
limitation of motion of the knee.  Dr. Jackson reported that 
x-rays showed hypertrophic changes on the articular surface 
of the patella, and a small loose body in the joint.  Dr. 
Jackson expressed the opinion that the veteran's left knee 
had a definite disability due to chronic dislocation, and 
that the knee was no better, and probably worse, than it had 
been when he was separated from service.  She noted that 
there was evidence of chronic irritation and chronic 
synovitis.

The veteran had an RO hearing in May 1947.  He contended that 
the rating for his left knee disability should not be 
reduced.  He asserted that his left knee disability limited 
his employment options and therefore his income.  He reported 
that he was limited to a job in which he could sit most of 
the time.  He reported that his left knee locked up once 
every one to two weeks.  He reported that his knee had not 
improved since his separation from service.  He stated that 
his knee did not go out of place more frequently than it had 
before service, but that it was more painful than it had been 
before service.  In May 1947, the RO confirmed and continued 
the reduced, 10 percent, rating for the left knee disability.

In August 1951, the veteran received VA outpatient treatment 
after he twisted his knee and fell, injuring the knee.  He 
reported that he had been experiencing periodic aching in the 
knee, but that he had had considerable pain since the fall.  
He reported that he had been wearing an elastic support on 
and off for three years.  The examiner noted that the veteran 
had pain in his left knee, but had a full range of motion, 
without instability.  Left knee x-rays showed osteochondritis 
dissecans and minimal osteoarthritis changes.  The veteran 
wrote to the RO in August 1951, asserting that his left knee 
disability had worsened, and requesting an increased rating.  
In an August 1951 rating decision, the RO increased the 
rating to 20 percent, describing the disorder as "traumatic 
arthritis, left knee, with osteochondritis dissecans."

On VA examination in October 1961, the veteran reported that 
his left knee disorder had remained about the same since 
1951.  He reported that he wore a knee bandage part of the 
time.  He reported that he worked for a tile contractor, 
doing odd jobs, but that his knee disability prevented him 
from working as a tile setter.  He reported that the knee 
occasionally slipped out of joint, followed by swelling.  He 
reported that the most recent dislocation had been two months 
prior to the October 1961 examination.  On examination, his 
left knee was two centimeters larger in circumference than 
his right knee.  The examiner noted that the veteran had pain 
in the left knee, and that he had a full range of motion of 
the knee.  The examiner noted that the veteran had moderate 
genu varum, and that he favored his left knee when standing.  
Left knee x-rays showed osteochondritis dissecans, with no 
change in appearance since 1951 x-rays.  The examiner's 
diagnoses included osteochondritis dissecans, Osgood-
Schlatter disease, and minimal osteoarthritis, all of the 
left knee, as well as moderate genu varum.  In November 1961, 
the RO confirmed and continued the 20 percent rating for the 
veteran's left knee disability.

The veteran received VA outpatient treatment in 1997 through 
1999 for his left knee disorder, and for other disorders.  In 
January 1998, he was noted to have accelerated degenerative 
joint disease in both hips and both knees, bilateral pes 
planus, and low back pain.  The examiner noted that the 
veteran's left leg was shorter than his right leg.  The 
veteran indicated that he was on medications for pain.  In 
February 1998, the veteran reported constant pain in both 
knees.  The examiner noted that 1997 x-rays had shown 
narrowing of the medial compartments of both knees, with 
associated bony sclerosis and degenerative spurring, but 
without effusion.  The examiner found that the veteran had 
full ranges of motion in both knees, with no tenderness to 
palpation.  There was mild instability, more in the right 
knee than in the left.  In April 1998, an examiner found that 
the veteran's left leg was a half inch shorter than his right 
leg.  In July 1998, an examiner found a decreased range of 
motion and crepitation in both knees, worse in the left.  In 
October 1998, the veteran reported that he had been wearing a 
brace on his left knee and a half-inch lift on his left shoe.  
Notes from treatment in December 1998, and on several 
occasions in 1999, reflected the veteran's reports of ongoing 
left and right knee pain.  In May 1999, he was noted to have 
a left knee antalgic gait pattern.  An examiner found that 
the veteran's left knee was affected by patellar retinaculum 
deficiency, patellar lateral instability, medial compartment 
degenerative joint disease, and vastus medialis oblique 
atrophy.

In June 1999, the veteran requested an increased rating for 
his left knee disability.  On VA examination in August 1999, 
the veteran reported constant pain in his left knee.  He 
reported that he took pain medication daily, and that he 
required a cane at all times.  He reported that he was unable 
to run or squat, or to walk more than a quarter mile.  
Examination of the left knee revealed a slight bony 
enlargement medially.  The range of motion was to 10 degrees 
of extension and 110 degrees of flexion, with moderate 
crepitation and generalized tenderness.  The examiner 
indicated that the onset of pain with motion was at 10 
degrees of extension and 110 degrees of flexion.  The 
examiner noted slight ligamentous laxity, and no edema or 
effusion.  The examiner found that the veteran walked with a 
slight limp, and that he was unable to squat.  Left knee x-
rays showed patello-femoral degenerative changes, lateral 
displacement of the patella, possible loose bodies, and 
apparent joint effusion.

In an August 1999 rating decision, the RO revised the 20 
percent rating for traumatic arthritis and osteochondritis 
dissecans of the left knee.  The RO assigned two separate 
10 percent ratings, one for traumatic arthritis, under 
Diagnostic Code 5010, and one for laxity, under Diagnostic 
Code 5257.  The veteran's combined disability evaluation 
remained 20 percent.

The veteran has appealed the August 1999 rating decision.  He 
submitted a notice of disagreement (NOD) to the RO in 
September 1999.  He contended that a higher overall rating 
was warranted for his left knee disability.  He noted that 
treatment had not reduced his knee symptoms.  He noted that a 
VA orthopedist who had seen him had told him that x-rays 
showed that the knee was worn out, and that replacement 
surgery would soon be necessary.

The RO issued a statement of the case (SOC) in October 1999.  
The veteran submitted a substantive appeal in November 1999.  
He wrote that his left knee disability had worsened over 
time.  He stated that, a few years earlier, he had been able 
to work eight to twelve hours per day, and that presently he 
could only work three or four hours per day.

On VA examination in October 2000, the veteran reported that 
his left knee was painful after 30 minutes of standing or 10 
minutes of walking.  He reported that the knee became stiff 
with sitting.  He reported that his daily activities were 
limited as a result of his knee disability.  On examination, 
the veteran's knees showed 12 degrees of varus bilaterally in 
a standing position.  The muscle volume in the left lower 
extremity appeared to be less than that of the right, and the 
left vastus medialis appeared atrophic compared to the right.  
The left patella was hypermobile.  In complete extension, the 
left knee was stable.  In slight flexion, there was slight 
laxity of the collateral system, in both the left and right 
knees.  In the left knee, the drawer sign was negative, 
Lachman's test was negative, and the torsional test met with 
guarding on the part of the veteran.  The examiner did not 
find evidence of impingement.  The range of motion of the 
left knee was to 0 degrees of extension and 130 degrees of 
flexion, with pain at the extremes of those ranges.   Left 
knee x-rays showed arthritic changes, an osteochondritic 
body, and a lateral shift of the patella.  The examiner's 
impressions with regard to the left knee and surrounding 
areas included patella retinaculum deficiency with patella 
lateral instability, degenerative arthritis and 
osteochondrosis of the knee, and muscular atrophy of the 
thigh and calf.

II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the dated of enactment of the VCAA, 
or filed before the date of enactment and not yet final as to 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to claims for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of amendments relating 
to claims to reopen, not here relevant.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

There is no particular claim form required in order to claim 
entitlement to an increased evaluation, and there is no issue 
as to substantial completeness of the application.  See 38 
U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA has notified the veteran of information and evidence 
needed to substantiate his claim and has assisted him to 
obtain any necessary evidence.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
The veteran was notified of the need for an examination, 
which would be provided by VA, in a letter of July 1999.  He 
was notified of pertinent regulations, including rating 
criteria, in the October 1999 statement of the case (SOC) and 
the March 2001 supplemental SOC.  Those statements provided 
the veteran notice, as well, of the reasons and bases for the 
denials.  He was notified in a July 2000 letter of the need 
for medical records from a particular doctor he had 
identified, and that VA needed information about his 
treatment and the doctor in order to assist him by requesting 
those records.  See 38 U.S.C.A. § 5103 (West Supp. 2001): 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)-(b)).

On receiving the veteran's response to the July 2000 letter, 
the veteran's VA treatment records were obtained.  38 
U.S.C.A. § 5103A(c) (West 2001); 66 Fed. Reg. 45,620, 45,630-
31 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(3)).  The veteran was accorded VA examinations in 
August 1999 and October 2000.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).

The requirements of the VCAA have been substantially met by 
the RO.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran, because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.


B.  Evaluation of left knee disability

The veteran is seeking a higher evaluation for his left knee 
disability.  Disability ratings are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Separate rating codes, or diagnostic 
codes, identify the various disabilities.  38 C.F.R. Part 4 
(2001).  In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41 (2001).  The Court of Appeals for 
Veterans Claims (Court) has emphasized the VA regulations 
that provide that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
incoordination, or increased symptoms during flare-ups.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).

For many years, the veteran's left knee disability was 
evaluated as one disability, with one rating assigned, under 
Diagnostic Codes 5010 and 5257.  After the veteran submitted 
a request in June 1999 for an increased rating, the RO, in 
its August 1999 rating decision, split the evaluation of the 
left knee disability into two separate ratings, 10 percent 
for traumatic arthritis under Diagnostic Code 5010, and 
10 percent for laxity under Diagnostic Code 5257.  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
separate evaluations for distinct disabilities resulting from 
the same injury could be assigned, so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The General Counsel for VA, in a precedent opinion issued in 
1997, held that limitation of motion of the knee and 
instability of the knee are not duplicative or overlapping 
conditions, and that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 (degenerative arthritis) and 5257.  
VAOPGCPREC 23-97.  The General Counsel explained that, when a 
knee disability is already rated under Diagnostic Code 5257, 
there must be limitation of motion that at least meets the 
criteria for a 0 percent rating under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  Id.  
In another precedent opinion, the General Counsel indicated 
that, for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable, but must at least meet the 
criteria for a zero-percent rating.  The General Counsel held 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.

The RO made the revised, split rating effective as of 
September 1, 1999.  Therefore, the veteran's appeal for a 
higher evaluation includes appeals for a rating higher than 
20 for the period prior to September 1, 1999, and for ratings 
higher than 10 percent for each of the two disabilities for 
the period from September 1, 1999.

Under the VA rating schedule, traumatic arthritis is 
evaluated based on limitation of motion of the joint 
involved.  If the limitation of motion is noncompensable 
under the appropriate diagnostic code, a 10 percent rating 
will be assigned for each major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2001).  The knee is a major 
joint for rating purposes.  38 C.F.R. § 4.45 (2001).  
Limitation of motion of the knee is measured as either 
limitation of flexion, or limitation of extension.  The 
criteria for rating limitation of flexion of the knee are as 
follows:

Flexion limited to 15 degrees  .................. 30 
percent
Flexion limited to 30 degrees  .................. 20 
percent
Flexion limited to 45 degrees  .................. 10 
percent
Flexion limited to 60 degrees  .................... 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Medical treatment and examination records address the range 
of motion of the veteran's left knee on a few occasions in 
1998 through 2000.  Flexion ranged from full to a limitation 
of 110 degrees.  Thus, even at the most limited, flexion is 
not limited to even a noncompensable degree.  If this were 
the extent of the veteran's limitation of motion, a separate 
rating would not be appropriate for limited motion.  See 
VAOPGCPREC 9-98.

Limitation of extension is rated as follows:

Extension limited to 45 degrees  ............... 50 
percent
Extension limited to 30 degrees  ............... 40 
percent
Extension limited to 20 degrees  ............... 30 
percent
Extension limited to 15 degrees  ............... 20 
percent
Extension limited to 10 degrees  ............... 10 
percent
Extension limited to 5 degrees  ................... 
0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

The veteran's left knee extension was limited to 10 degrees 
in August 1999.  On other occasions, extension was full, or 
limitation was not given.  Thus, the one-time showing of 
limitation of extension to 10 degrees comports with a 10 
percent evaluation.  Because limitation of extension is shown 
on one occasion only, it appears that is the extent of the 
limitation during a flare-up, as other occasions have shown 
no limitation.  Examining physicians have indicated that 
there was no additional limitation of motion due to pain on 
motion.  Examining physicians have not indicated that the 
veteran has weakened movement, excess fatigability, 
diminished endurance, incoordination, or other increased 
symptoms during flare-ups that produce additional impairment 
comparable to additional limitation of motion.   Accordingly, 
the preponderance of the evidence is against a higher 
evaluation than 10 percent for limitation of extension.

Diagnostic Code 5257 provides that recurrent subluxation or 
lateral instability of the knee is rated at 30 percent if 
severe, 20 percent if moderate, and 10 percent if slight.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

Medical records from 1998 through 2000 contain notations of 
mild or slight instability of the left knee.  As laxity in 
the knee is described as mild or slight, the evidence does 
not support a rating greater than 10 percent for laxity in 
the knee.  Thus, the preponderance of the evidence is against 
ratings in excess of 10 percent each for arthritis and laxity 
for the period from September 1, 1999, when separate ratings 
have been assigned.  Similarly, the preponderance of the 
evidence is against a rating of greater than 20 percent for 
the period before September 1, 1999, when one rating was 
assigned for the combined manifestations of the veteran's 
left knee disability.

The RO has also considered whether referral to the 
appropriate authority for consideration of an extraschedular 
evaluation is warranted.  In exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be approved, provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  In this case, there 
is no evidence that the veteran's left knee disability has in 
any way interfered with employment in a way not contemplated 
in the regular schedular standards, or resulted in frequent 
hospitalizations.  There is no earning capacity impairment 
alleged as due exclusively to the service-connected 
disability, nor have frequent hospitalizations for that 
disability been asserted or demonstrated.  In short, the 
ratings assigned for the service-connected disability at 
issue fully compensate for the average earning capacity loss 
attributable solely to those disabilities.  Furthermore, 
higher schedular ratings are available, should the the left 
knee disabilities meet the criteria for them.



ORDER

Entitlement to a disability rating in excess of 20 percent, 
prior to September 1, 1999, for traumatic arthritis and 
osteochondritis dissecans of the left knee, is denied.

Entitlement to a disability rating in excess of 10 percent, 
from September 1, 1999, for laxity of the left knee, is 
denied.

Entitlement to a disability rating in excess of 10 percent, 
from September 1, 1999, for traumatic arthritis of the left 
knee, is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

